MEMORANDUM **
Mohammad Amir, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his motion to rescind his in absentia deportation order. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the IJ denial of a motion to reopen for abuse of discretion. de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny the petition for review.
A hearing notice sent by certified mail to an alien’s address of record creates a presumption of effective service. See Arrieta v. INS, 117 F.3d 429, 431-32 (9th Cir.1997). Amir did not rebut the presumption of effective service because he did not establish “that neither [he] nor a responsible party ... refused service” and “that there was nondelivery or improper delivery by the Postal Service.” Id. at 432.
Because Amir failed to rebut the presumption of effective service under Arrieta, the IJ did not abuse his discretion in denying Amir’s motion to reopen.
Amir’s remaining contentions lack merit.

PETITION FOR REVIEW DENIED.


 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.